Citation Nr: 1456172	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  05-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to June 1972.  He also had brief periods of active duty for training in 1969, 1970, and 1973. 
This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  By that rating action, the RO, in pertinent part, denied service connection for an organic mental disorder, claimed as PTSD. The Veteran appealed this rating action to the Board. 

The Veteran provided testimony before a decision review officer at a hearing in December 2004 and before the undersigned Acting Veterans Law Judge at a June 2007 video conference hearing.  Transcripts of the hearing proceedings are of record and have been reviewed. 

The case was previously before the Board in August 2007, March 2010, February 2011 and June 2012, at which times it was remanded for further development. 

In May 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2014).  The requested opinion has been provided and has been associated with the Veteran's claims file.  A copy of the VHA opinion was provided to the Veteran and his representative, along with the opportunity to provide argument or evidence. In an October 2013 written argument to the Board, the Veteran's representative indicated that he had reviewed the VHA opinion and provided argument as to the merits of the claim.  See Veteran's representative's October 2013 written argument to the Board. 

With regards to the Veteran's claim, the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claim's (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  In light of Clemons, and based on the medical evidence of record that contain diagnoses of anxiety, dysthymia and non-combat PTSD, the Board has re-characterized the Veteran's claim as that listed on the title page.
In a November 2013 decision, the Board denied the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed to the Court.  In a June 2014 Order, the Court vacated the Board's November 2013 decision and remanded the appeal to the Board for development consistent a Joint Motion for Remand (JMR) agreed to by the Secretary of Veterans Affairs and the Veteran's Counsel (Parties). 

In November 2014, the Board received additional evidence in support of the appeal from the Veteran's attorney along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance is not required.  See 38 C.F.R. § 20.1304 (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's September 1970 pre-active duty examination report does not contain any notation of any chronic psychiatric disability and he was contemporaneously evaluated as psychiatrically "normal;" thus, the presumption of soundness attaches with respect to the Veteran's psychiatric status.
 
2.  The competent and probative evidence of record is in equipoise as to whether the Veteran has an acquired psychiatric disability, namely PTSD and depression, as a result of an in-service verbal altercation with a superior officer. 


CONCLUSIONS OF LAW

1.  The presumption of soundness has not been rebutted with regard to the Veteran's psychiatric status.  38 U.S.C.A. § 1111 (West 2014); VAOPGCPREC 3-03 (July 16, 2003). 

2.  Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disability, diagnosed as PTSD and depression, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision to grant the Veteran's service connection claim for an acquired psychiatric disability, to include PTSD, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and its implementing regulations. 

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's Veterans Benefits Management System (VBMS) electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.  He contends that he currently suffers from a psychiatric disorder due to a verbal altercation that he, along with his former spouse, had with a superior officer during active military service in the summer of 1971. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

 In addition, certain chronic diseases may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty, such as a psychosis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). In this case, the presumption does not apply because the evidence of record does not show that the Veteran has been diagnosed as having a psychosis.  See 38 C.F.R. §§ 3.307, 3.309. 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran does not have a recognized chronic disease, such as a psychosis, this theory is not for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f). 

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

The Diagnostic Statistical Manual (DSM)-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror." DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response). Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

At the outset, the Board finds that clear and unmistakable evidence has not been presented to establish that the Veteran had a pre-existing psychiatric disability when he entered service.  As such, the Board finds that the Veteran is presumed to have been in sound condition when he entered active military service in September 1970. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In reaching the foregoing conclusion, the Board notes that on August 1969 Naval Reserves enlistment examination and September 1970 pre-active duty Reports of Medical History, the Veteran checked "Yes" when asked if he then had or ever had had frequent trouble sleeping and nervous trouble of any sort. The Veteran wrote that he had previously had treatment for general nervousness, which was minor, in January 1967.  The August 1969 medical examiner noted that the Veteran had some anxiety on starting college, had a nervous stomach, and had some insomnia the last semester that he attended college due to financial worries and academic course load. A September 1970 pre-active duty examination report reflects that the Veteran was psychiatrically evaluated as "normal."  Thus, despite the Veteran's reports of nervous trouble and difficulty sleeping prior to entrance to active duty in September 1970, the September 1970 medical examiner indicated that none of the Veteran's subjective complaints/responses were disabling; the Veteran was contemporaneously evaluated as psychiatrically "normal."  (See service treatment records, received and uploaded to the Veteran's VBMS electronic claims file on December 17, 2013, at page (pg.) 1)).

The Veteran's reported history does not constitute clear and unmistakable evidence that he had a preexisting psychiatric disability at the time he entered active military service in September 1970.  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Here, no contemporaneous clinical evidence or recorded history at the time of his entrance into active military service in September 1970 has been presented. The Board is cognizant of an April 2011 VA examiner's opinion that the Veteran's diagnosed dysthymia and anxiety disorder appeared to have had their origins prior to military service, as well as the United States Federal Circuit's decision in Harris v. West 203 F.3d 1347, 1351 (Fed. Cir. 2000).  (See April 2011 VA PTSD examination report, received and uploaded to the Veteran's VBMS electronic claims file on April 6, 2011, at pg. 3).  

In Harris, the Federal Circuit explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Id.  The Board finds the April 2011 VA examiner's findings to be outweighed by the July 2013 VHA psychiatrist's opinion that there was no clear and unmistakable evidence that the Veteran had an acquired psychiatric disability, to include PTSD, depression or any other mental disorder prior to service entrance [ in September 1970.]  The July 2013 VHA psychiatrist reasoned that while the Veteran had experienced some anxiety symptoms prior to service entrance, he was evaluated as psychiatrically normal. Thus, the July 2013 VHA psychiatrist concluded that the Veteran's psychiatric symptoms did not rise to any level of a disabling [psychiatric] condition.  (See July 2013 VHA opinion, received and uploaded to the Veteran's VBMS electronic claims file on "May 16, 2013," at pg. 2).  

The July 2013 VHA psychiatrist's opinion is consistent with the above-cited service treatment records.  For this reason, the Board finds it to be more probative than the April 2011 VA examiner's opinion on the question as to whether the Veteran had a psychiatric disorder prior to acceptance into active military service in September 1970.  Thus, the Board cannot conclude that there is clear and unmistakable evidence that the Veteran had a preexisting psychiatric disability when he entered service.  As such, the Board finds that the Veteran is presumed to have been in sound condition when he entered active military service in September 1970.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In view of the foregoing, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is one of direct incurrence, as opposed to aggravation of a pre-existing psychiatric disability.

Thus, the question that remains is whether the preponderance of the evidence of record shows that the Veteran currently has an acquired psychiatric disorder, to include PTSD, which is etiologically related to his period of military service.  The Board will resolve reasonable doubt in favor of the Veteran and award service connection for an acquired psychiatric disorder, to include PTSD and depression, in its analysis below.  

With respect to Hickson element one (1), evidence of a current disability, the Board acknowledges that the extensive VA post-service medical evidence, to include the above-cited April 2011 VA examiner's and July 2013 VHA psychiatrist's opinions reflect that the Veteran's acquired psychiatric disorder has been variously diagnosed as dysthymia and anxiety disorder.  In a September 2014 report, J. E. M., Ph. D. diagnosed the Veteran as having, in part, major depressive disorder and generalized anxiety and panic disorders.  (See September 2014 prepared by J. E. M., Ph. D., submitted by the Veteran's attorney and received and uploaded to the Veteran's VBMS electronic claims file on November 6, 2014, at pg. 1)).  Thus, as there is evidence of a current psychiatric disability, Hickson element (1), has been met.

The Board notes that the post-service medical record also contains varying opinions as to whether the Veteran has a diagnosis of PTSD in accordance with DSM-IV.  For example, the above-cited April 2011 VA examiner and July 2013 VHA psychiatrist collectively concluded that the Veteran did not meet the diagnostic criteria for, or have a diagnosis of, PTSD.  The April 2011 VA examiner opined that in order to be diagnosed with PTSD, an individual must have experienced, witnessed, or been confronted with an event or events that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others.  The Veteran, according to the April 2011 VA examiner, did not fit this criterion.  The April 2011 VA examiner's conclusion is supported by the July 2013 VHA psychiatrist's conclusion that although the Veteran had claimed that his verbal altercation with a superior officer in 1971 was a traumatic experience for him, there was no evidence that the incident had resulted in the development of PTSD.  
In contrast to the April 2011 and July 2013 VHA physicians' opinions, is the September 2014 opinion of J. E. M., Ph. D.  After a recitation of the Veteran's reported in-service stressor of having been involved in a verbal altercation with a superior officer during military service; mental status evaluation of the Veteran, to include psychiatric testing; and, comprehensive review of his service and post-service treatment records, to include, but not limited to, the above-referenced April 2011 VA examiner's report, Dr. J. E. M. diagnosed the Veteran as having PTSD in accordance with DSM-IV.  Dr. J. E. M. reasoned that the perceived threat that he, along with his wife, had felt during the in-service verbal altercation, satisfied criterion "A" for a PTSD diagnosis in accordance with DSM-IV. Dr. J. E. M. also noted that the Veteran had suffered from other PTSD symptoms, such as hypervigilance, irritability, impaired self-worth, exaggerated startled response  since the in-service altercation.  (See September 2014 report, prepared by J. E. M., Ph. D., submitted by the Veteran's attorney and received and uploaded to the Veteran's VBMS file on November 6, 2014, at pg. 1)).  

The Board finds the April 2011 VA examiner's and July 2013 VHA physician's opinions, as well as that of Dr. J. E. M., to be highly probative because they each reconciled all of the medical evidence of record and were supported by medical rationale.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to each opinion is within the province of the Board.  Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  Thus, in view of the foregoing, the Board will resolve reasonable doubt in the Veteran's favor and find that he has a diagnosis of PTSD in accordance with DSM-IV as specifically indicated by Dr. J. E. M.

The Board now turns to Hickson element (2), evidence of an in-service psychiatric symptomatology.  The Veteran's service treatment records show that he sought medical treatment from a neurology clinic primarily for complaints of migraine headaches in October 1971.  At that time, the examining clinician noted that the Veteran reported having a two (2) to three (3) week period of irritability and lethargy that had spontaneously cleared.  The service medical provider noted that the symptomatology probably represented a mild endogenous depressive episode. At that time, the Veteran did not report having been involved in a verbal altercation with his superior officer.  (See Veteran's service treatment records, received and uploaded to the Veteran's VBMS electronic claims file on December 17, 2013, at page (pg.) 1).  Notwithstanding the foregoing, the Board notes that a service personnel record, dated in July 1970, reflects that the Veteran had been disrespectful to a petty officer.  (See military personnel records, received and uploaded to the Veteran's VBMS electronic claims file on December 17, 2013).  In view of this record and the Veteran's consistent history of having been involved with a verbal altercation with a superior officer, the Board finds Hickson element (2), evidence of an in-service event, has been met. 

With respect to Hickson element (3), nexus or relationship between the Veteran's diagnosed acquired psychiatric disability, to include PTSD, and his period of military service, there are two opinions that the Board deems adequate in evaluating the claim:  the July 2013 VHA physician's opinion and September 2014 opinion of J. E. M., Ph. D. that are supportive of and against the claim, respectively.  

Evidence against the claim includes the July 2013 VHA physician's opinion.  After a claims file review, to include the above-cited in-service evidence, the Board certified psychiatrist indicated that the Veteran appeared to meet the diagnostic criteria for a dysthymic disorder.  She further opined that the October 1971 episode of depression had spontaneously resolved; thus, there was no identifiable cause and effect relationship between any specific trauma, event, or circumstance during the Veteran's period of military service and his current depressed state.  Overall, the Board certified psychiatrist concluded that it was not as likely as not the Veteran's reported psychiatric disability was causally or etiologically related to active military service due to a depressive illness, including his diagnosed dysthymic disorder.   

In support of the claim, is the September 2014 opinion of J. E. M., Ph. D.  After a recitation of the Veteran's reported in-service stressor of having been involved in a verbal altercation with a superior officer; clinical evaluation of the Veteran; comprehensive review of his service and post-service treatment records, to include, but not limited to, the above-referenced April 2011 VA examiner's report; and, psychologist testing, Dr. J. E. M. diagnosed the Veteran as having PTSD in accordance with DSM-IV based on the reported in-service verbal altercation between the Veteran and his wife and a superior officer.  As noted by Dr. J. E. M., his report is consistent with the conclusions of a VA physician in October 2001.  In an October 2001 report, the Veteran's treating VA physician opined that it was his opinion, as well as his individual therapist's, that the Veteran's psychiatric impairment had stemmed from events that had occurred during his period of military service.  The VA physician diagnosed the Veteran as having major depression with " many features of the Post-Traumatic Stress Syndrome."  (See October 2001 VA physician's report, received and uploaded to the Veteran's VBMS electronic claims file on October 31, 2001 and labeled as "Third Party Correspondence" at pg. 10)).  Overall, Dr. J. E. M. opined that it was as least as likely as not that the Veteran's PTSD and depression were related to the in-service verbal altercation. ( See September 2014 prepared by J. E. M., Ph. D., submitted by the Veteran's attorney and received and uploaded to the Veteran's VBMS electronic claims file on November 6, 2014, at pg. 1)).  

The Board finds the July 2013 VHA psychiatrist's opinion as well as Dr. J. E. M's 2014 opinion to be high probative value because they each provided medical reasoning for their specific conclusions and were based on a comprehensive review of the record.  See Nieves-Rodriguez v. Peake, supra.  Thus, the Board will resolve all reasonable doubt in favor of the Veteran and finds that the evidence is, at a minimum, at least in equipoise in awarding service connection for an acquired psychiatric disorder, to include PTSD and depression.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.303.

As the Board finds there is sufficient medical evidence to decide this claim, there is no need to discuss his lay statements in support of his claim, to the extent they assert continuity of symptoms dating back to service.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and depression, is granted. 



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


